Title: To George Washington from Colonel Joseph Ward, 10 December 1779
From: Ward, Joseph
To: Washington, George


        
          Sir
          Camp Morris Town Decemr 10th 177⟨9⟩
        
        I beg leave to acquaint your Excellency, that the want of Subsistence obliged several Officers in my Department long since to

leave the service, the duty and expences of those who remain, increasing with a rapid progress, they notified me in September last they could not continue in service any longer, as no adequate provision was made for their subsistanc⟨e,⟩ But having received information from a member of Congress, (who was on a Committee for the purpose) that I might soon expect the decision of the Congress respecting subsistence for the Officers in my Department, I prevailed on them to continue their services until the last of November, confidently expecting I should have received the determination of Congress in the mean time It has happened otherwise. By a letter dated the last day of November, I am informed nothing has been determined, and the matter still remains in suspense.
        The mustering Officers have received no additional subsistence since the Campaign in seventy seven, (a circumstance I believe unexampled in any other Department.) they have expended much of their private interest in public service; and now having no assurance of a reimbursement, or future subsistence, they decline acting any longer in present circumstances.
        I have long and severely felt the embarrassments which have obstructed the business of this Department, arising from want of subsistence for my Officers; but as early and repeated representations on this subject were made to the honorable the Congress, I wished not to trouble your Excellency with unavailing complaints.
        In the present circumstances, I conceived it to be my duty to make this representation. I have the honour to be Your &c.
        
          J. Ward
        
      